DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-14, 16-17, 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4, 9, 11-13 and 16-17 the prior art does not teach “…receiving an original display screen; determining a target area in the original display screen, wherein an initial brightness of the target area is larger than a maximum allowable brightness; determining a target grayscale value of the target area; and adjusting a grayscale value of the target area to the target grayscale value, so that the brightness of the target area does not exceed the maximum allowable brightness, wherein determining the target area in the original display screen comprises: if an average grayscale value of an area of the original display screen is larger than an average grayscale value of the original display screen, and a difference between the average grayscale value of the area and the average grayscale value of the original display screen is larger than a preset threshold, determining the area as the target area.”
Regarding claims 5, 7-8, 10, 14 and 19-20 the prior art does not teach “…a first determining module configured to determine a target area in the original display screen, wherein an initial brightness of the target area is larger than a maximum allowable brightness; a second determining module configured to determine a target grayscale value of the target area; and an adjusting module configured to adjust a grayscale value 
Regarding claim 21, the prior art does not teach “…determining a target area in the original display screen, wherein an initial brightness of the target area is larger than a maximum allowable brightness; determining a target grayscale value of the target area; and adjusting a grayscale value of the target area to the target grayscale value, so that the brightness of the target area does not exceed the maximum allowable brightness, wherein determining the target grayscale value of the target area comprises: determining an initial brightness and a target brightness of the target area, wherein the target brightness is no larger than the maximum allowable brightness; and determining the target grayscale value according to a relationship between brightness and grayscale value, the initial brightness and the target brightness.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625